Appeal by defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered May 7, 1982, convicting him of four counts of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Since defense counsel did not object to the identification charge, the instant claim has not been preserved as a matter of law (CPL 470.05 [2]). In any event, the trial court’s charge with respect to eyewitness identification was sufficient (see, People v Whalen, 59 NY2d 273, 279). Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.